Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2006

USA v. Mims
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1943




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Mims" (2006). 2006 Decisions. Paper 1120.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1120


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                         ___________

                                         No. 05-1943
                                         ___________

                             UNITED STATES OF AMERICA

                                               vs.

                                       BERNIE MIMS,

                                              Appellant
                                         ___________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                            (D.C. Criminal No. 04-cr-00627-1)
                Chief District Judge: The Honorable Garrett E. Brown, Jr.
                                        __________

                        Submitted Under Third Circuit LAR 34.1(a)
                                     April 25, 2006

           BEFORE: SCIRICA, Chief Judge, and NYGAARD, Circuit Judge.,
                          and YOHN,* District Judge.


                                     (Filed May 12, 2006)

                                         ___________

                                 OPINION OF THE COURT
                                      ___________



         *Honorable William H. Yohn, Jr., Senior District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
NYGAARD, Circuit Judge.

       Appellant, Bernie Mims, pleaded guilty to one count of possession of a firearm by

a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 2 and was sentenced to 70

months’ imprisonment, 3 years of supervised release and received at $2000 fine and a

$100 special assessment. Pursuant to his plea, Mims waived his right to appeal the

District Court’s determination of his total offense level if it were 24 or less. Mims’

sentence was based upon a total offense level of 21, clearly within the terms of his plea

agreement.

       Mims’ plea agreement is valid and binding on him and us. During his Rule 11

colloquy, Mims’ confirmed under oath that he had signed the plea agreement, reviewed it

with his attorney and understood it. The record does not support any argument that the

plea was either involuntary or unknowing, or that he did not understand the nature of his

appellate waiver. He not only stated under oath that he both understood and signed the

plea in which the waiver was contained, but he also confirmed his understanding of it at

his sentencing. Hence, Mims’ waived the right to appeal his sentence. His appeal will

therefore be dismissed.1




1.     Because we will dismiss Mims’ appeal we need not decide whether, absent an
effective appellate waiver, his sentence is reasonable under United States v. Booker, 463
U.S. 220 (2005).